Citation Nr: 0520898	
Decision Date: 08/03/05    Archive Date: 08/17/05	

DOCKET NO.  03-04 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for residuals of frostbite.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the benefit sought on appeal.  The 
veteran, who had active service from January 1943 to January 
1946, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

The Board notes that in the veteran's Notice of Disagreement 
and in his Substantive Appeal the veteran and/or his 
representative made reference to pes planus and fallen 
arches.  The Board construe was those statements as a request 
to reopen the previously denied claim for service connection 
for pes planus.  However, this matter has not been addressed 
by the RO and is referred to the RO for appropriate action.


REMAND

A preliminary review of the record discloses that a rating 
decision dated in February 1976 denied service connection for 
frostbite of the feet.  The veteran requested that this claim 
be reopened in June 2001, and while a rating decision dated 
in June 2002 declined to reopen the previously denied claim, 
the veteran was informed by way of a Statement of the Case 
that new and material evidence had been submitted to reopen 
the previously denied claim and that the claim for service 
connection was being considered based on a review of all of 
the evidence of record.  The Board further notes that in 
connection with the veteran's claim, he was scheduled and 
failed to report for VA examinations on more than one 
occasion.  

In this regard, an electronic message contained in the 
veteran's claims file dated in October 2003 from the VA 
Medical Center where the veteran's examinations were to take 
place noted that they had received three requests and that 
the veteran had failed to report each time.  The note went on 
to speculate that perhaps the 80-plus-year-old World War II 
veteran, who would have to travel over 300 miles to the VAMC 
would be more inclined to show up for the examination if he 
were scheduled at a facility closer to his home.  The Board 
also observes that a May 2003 statement from the veteran's 
representative to the RO informed them that the veteran 
indicated that he did not want to travel to Detroit and would 
prefer being scheduled at the Iron Mountain VAMC for his VA 
examination.  

While it is not clear to the Board whether the veteran's VA 
examination can be conducted at the Iron Mountain VAMC, the 
Board notes that the RO has not informed the veteran or his 
representative that the VA examination could not take place 
at the Iron Mountain VAMC and the electronic message from the 
VA Medical Center where the veteran's examinations had been 
scheduled suggested that there were medical facilities closer 
to his home that could perform the examination.  Therefore, 
the Board believes that the veteran should be given an 
opportunity to report for a VA examination at the VA Medical 
Center closer to his home if such a facility is able to 
conduct the examination.  The Board also notes that the 
record appears to reflect that the veteran resides in Florida 
during the winter months, and as such, an attempt should be 
made to schedule the examination when the veteran is not in 
Florida.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
in Washington, DC, and the VA will notify the veteran when 
further action on his part is required.  Accordingly, this 
case is REMANDED for the following action:

The veteran should be afforded an 
examination to ascertain the nature of 
any frostbite residuals that may be 
present.  If possible, the veteran should 
be afforded the VA examination at the 
Iron Mountain VAMC (or other facility 
closer to the veteran's home), and at a 
time when he is not residing in Florida.  
Any and all indicated evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the veteran's 
service medical records, and following 
this review and examination, offer 
comments and an opinion as to whether the 
veteran has any residuals of frostbite, 
and the examiner should make specific 
reference to the presence or absence of 
residuals of the frostbite of the face, 
hands and feet.  The examiner should 
indicate whether it is at least as likely 
as not that any of those residuals is 
etiologically related to the veteran's 
military service.  A clear rationale for 
all opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file or in the alternative, the 
claims file must be made available to the 
examiner for review in connection with 
the examination.

When the development requested has been completed, the case 
should then be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current 


appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




